HARWOOD, Judge.
On appeal from’the Recorder’s Court of the City of Birmingham from her conviction for violation of'an ordinance inhibiting the operation of lotteries, this appellant was again found guilty in the Circuit Court of Jefferson County.
.  The evidence is ample to support the verdict of guilty and the judgment rendered thereon.
All of the propositions argued in appellant’s brief raise but two points, first the constitutionality of Ordinance 600 of the City of Birmingham, and second, that the court erred in overruling appellant’s motion to discharge -the venire on the ground that the court had stated to the jury at the opening of the trial below that “this case comes by way of appeal from the Recorder’s Court into the Circuit Court to be tried here, and the law says de novo by a jury.”
• Both of these points have been decided adversely to appellant’s contentions in the recent cases of Fiorello v. City of Birmingham, Ala.App., 48 So.2d 761,1 certiorari denied 254 Ala. 515, 48 So.2d 768; and City of Birmingham v. Reed, Ala.App., 44 So.2d 607.
Affirmed.

 35 Ala.App. 384.